Citation Nr: 1716272	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to May 2005.  

The TDIU issue on appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the VARO in Wichita, Kansas.  The increased rating issues are on appeal from an April 2015 rating decision.  The matters were remanded for additional development in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is unemployable as a result of his service-connected disabilities.  He attributes his unemployability, in part, to his knee and ankle disabilities.   He underwent right flatfoot reconstruction surgery and a medial calcaneal sliding osteotomy in September 2016.  Post-surgical care reflect complications due to delayed healing of the osteotomy sites and the use of a bone stimulator.  In December 2016, the Veteran contacted VA to request that a December 2016 VA examination be re-scheduled because his surgeon would not release him.  There is no report of a subsequent examination.  In light of the recent surgery and related complications, an examination of the service-connected right foot and ankle disabilities is required.

Although a VA examination of the right knee was performed in April 2015, the provided examination report did not include all necessary findings for an adequate determination.  An adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, additional development is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran must be afforded additional VA examinations.  Prior to the examination, up-to-date VA treatment records should be obtained.  The case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an appropriate VA examination for opinion as to the current nature and extent of his service-connected right knee, ankle, and foot disabilities.  For the right and left (injured and non-injured) ankle and knee joints the examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

A discussion, to the extent possible, should be provided as to the Veteran's ability, presently and during the course of this appeal, to function in an occupational environment and as to his functional impairment caused solely by his service-connected disabilities (which include right flat foot, right knee degenerative arthritis, right ankle degenerative arthritis, tinnitus, basal cell carcinoma to the left nostril, osteoarthritis with mucoid meniscus and right knee instability, and gastroesophageal reflux disease (GERD)).

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



